       Case 1:20-cv-07349-ALC-SDA Document 50 Filed 08/11/21 Page 1 of 1
                                                                       401 Park Avenue South
                                                                       New York, NY 10016
                                                                       (212) 571-2000

                                                                       535 Mission Street, 14th Fl.
                                                                       San Francisco, CA 94105
                                                                       (415) 262-0096
Finn Dusenbery                                                                     ϴͬϭϭͬϮϬϮϭ
finn@ottingerlaw.com                                                   OTTINGERLAW.COM


August 10, 2021
                                           EKZ^DEd͗dŚĞƉĂƌƚŝĞƐƐŚĂůůĨŝůĞĂũŽŝŶƚůĞƚƚĞƌƌĞŐĂƌĚŝŶŐ
By ECF                                     ƚŚĞƐƚĂƚƵƐŽĨĚŝƐĐŽǀĞƌǇŽŶƵŐƵƐƚϮϱ͕ϮϬϮϭ͘dŚĞƉĂƌƚŝĞƐĂƌĞ
                                           ƌĞŵŝŶĚĞĚƚŚĂƚƚŚĞŽƵƌƚΖƐKƌĚĞƌƌĞƋƵŝƌĞƐĂũŽŝŶƚůĞƚƚĞƌĂŶĚ
Hon. Stewart D. Aaron                      ĞǆƉĞĐƚƐƚŚĞƉĂƌƚŝĞƐƚŽĐŽŵƉůǇ͘^KKZZ͘
United States Magistrate Judge             ĂƚĞĚ͗ƵŐƵƐƚϭϭ͕ϮϬϮϭ
United States District Court
Southern District of New York
500 Pearl St
New York, NY 10007

       Re:     Pagan v. C.I. Lobster Corp., et al.
               No. 20-cv-7349 (ALC)(SDA)

Dear Judge Aaron:

        As you know, we represent Plaintiff and the putative class in the above-referenced matter.
Pursuant to the Court’s Case Management Plan dated June 10, 2021, Plaintiff writes to provide a
status update to the Court as to discovery. Plaintiff sought Defendants’ input but did not receive
any proposed revisions today.

        The parties have served discovery requests on one another. Plaintiff received
Defendants’ responses, sent Defendants a deficiency letter and Plaintiff is in the process of
setting up a meet and confer with Defendants, including as to issues of class-wide discovery.

       We thank the Court for its attention to this matter.

       Respectfully submitted,

       /s/ Finn Dusenbery
       Finn Dusenbery
